—Judgment, Supreme Court, Bronx County (William H. Wallace, III, J.), rendered June 21, 1988, convicting defendant, upon his plea of guilty, of robbery in the second degree (three counts) and sentencing him to concurrent indeterminate terms of imprisonment of from 2 Vi to 7 years on each count, unanimously affirmed.
We are unpersuaded that the sentence imposed was unduly harsh or severe. Taking into account, "among other things, the crime charged, the particular circumstances of the individual before the court and the purpose of a penal sanction”, we perceive no abuse of discretion warranting a reduction in sentence. (People v Farrar, 52 NY2d 302, 305.) Furthermore, defendant was sentenced in accordance with his plea bargain and within statutory guidelines. "Having received the benefit of his bargain, defendant should be bound by its terms.” (People v Felman, 141 AD2d 889, 890, lv denied 72 NY2d 918.) Concur—Murphy, P. J., Sullivan, Carro, Wallach and Rubin, JJ.